Title: From Thomas Jefferson to United States Senate, 23 November 1807
From: Jefferson, Thomas
To: United States Senate


                        
                            To the Senate of the United States 
                     
                        Nov. 23. 1807.
                  
                        Some circumstance, which cannot now be ascertained, induced a belief that an Act had passed, at the last
                            session of Congress, for establishing a Surveyor & Inspector of revenue for the port of Stonington in Connecticut; &
                            commissions were signed appointing Jonathan Palmer of Connecticut to those offices. the error was discovered at the
                            Treasury, and the commissions were retained: but not having been notified to me, I renewed the nomination in my message of
                            the 9th. instant to the Senate. in order to correct the error, I have cancelled the temporary commissions, and now revoke
                            the nomination which I made of the said Jonathan Palmer to the Senate.
                        
                            Th: Jefferson
                            
                            
                        
                    